Case: 21-40057     Document: 00515950777         Page: 1     Date Filed: 07/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 23, 2021
                                  No. 21-40057
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maria Vargas-Luna,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-2111-2


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Appealing the judgment in a criminal case, Maria Vargas-Luna
   challenges her within-guidelines sentence of 108 months of imprisonment for
   conspiring to possess with intent to distribute five kilograms or more of
   cocaine. As the sole issue on appeal, Vargas-Luna contends that the sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40057      Document: 00515950777          Page: 2   Date Filed: 07/23/2021




                                    No. 21-40057


   violates her Sixth Amendment rights because its reasonableness depends
   upon facts found by the district court that were not admitted by her or proven
   to a jury beyond a reasonable doubt. She concedes that her argument is
   foreclosed and moves for summary disposition.
          Vargas-Luna is correct that the issue is foreclosed. See United States
   v. Hernandez, 633 F.3d 370, 373-74 (5th Cir. 2011).         Thus, summary
   disposition is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary disposition is GRANTED,
   and the judgment of the district court is AFFIRMED.




                                         2